Title: [From Thomas Jefferson to Francis Eppes, 11 November 1784]
From: Jefferson, Thomas
To: Eppes, Francis


[Paris, 11 Nov. 1784. Entry in SJL reads: “Mr. Eppes. War in Europe. Shall finish commission by Apr. 1786. The crops of 83. 84.  85. will I hope place me in peace at home. A failure in this is only thing which would dispose me to stay longer here. Recommend Le Maire. Send things for children &c. and 2 barrels brandy for Mr. Eppes and Mr. Skipw.—will order Mr. E. a batch of claret from Bonfeild at Bordeaux. Send me a doz. or two hams from Monticello if any vessel from Jas. river to Havre. Remind him of Cypress, Cedar, Magnolia, Myrtle, by 1st. of March. My address.” Not found.]
